Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.	Claim(s) 1-9, 19 and 20 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Fleury et al. (US Pub 20110236663).
Regarding claims 1-5 and 7: Fleury teaches a coated article comprising a substrate having first and second surfaces with the following functional coating thereon (0135, 0136, Example 33). 

    PNG
    media_image1.png
    432
    744
    media_image1.png
    Greyscale


	As shown, the total combined thickness of the first, second and third metallic layers is 30nm meeting claims 1-3, the visible reflectance is 7%, the visible transmittance is 72% meeting claim 4, the metallic layers are silver meeting claim 5, and the dielectric layers are silicon nitride meeting claim 7. 
Although not shown, an absorbing layer is over the fourth dielectric above (see 0135 that discloses Ti being above Ag4 and par. 0048 and 0050 that discusses such a layer being absorbing). 
Although the metallic layers nor the absorbing layers are explicitly described as being “continuous”, given that the art does not teach it being discontinuous nor the presence of any islands, etc., one having ordinary skill would reasonably conclude them to be continuous. 
Regarding claim 6: As shown above, a layer of ZnO is over the metallic layers. 
The limitation of claim 6 reciting a primer deposited as a metal and subsequently oxidized is a process limitation and it has been held by the courts that while a claim may 
Regarding claim 8: As shown above, an outermost protective coating of Si3N4 is present. 
Regarding claim 9: Fleury’s coated article can include tint glass or PVB (see 0139).
Regarding claims 19 and 20: Fleury’s above mentioned coating layers are in the same sequence as that claimed on their substrate. As Fleury provides no indication that their coating layers are applied and formed in a single step, one having ordinary skill would reasonably conclude Fleury’s coating to be applied to their substrate by forming each layer, one after another in sequence as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 11, 14-17 and  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleury et al. (US Pub 20110236663) as applied to claim 1 above, in view of Knoll (US Pub 20110262726).
Regarding claim 11: As discussed above, Fleury teaches the invention of claim 1 but fails to recite an absorbing layer with one of the compositions claimed being over the fourth dielectric as required by claim 11.  However, Fleury does not exclude such a layer composition and instead, Fleury’s coating is generally a low-e coating comprising alternating dielectric and silver layers.
As Knoll who similarly teaches a coating comprising alternating dielectric and silver layers, teaches that it is desirable in the art to split an outermost SI3N4 layer into two Si3N4 layers with an absorbing layer of 

    PNG
    media_image2.png
    80
    443
    media_image2.png
    Greyscale

in between for optical absorption, it would have been obvious to one having ordinary skill at the time of invention to modify Fleury to include splitting their outermost SI3N4 into two Si3N4 layers with an absorbing layer as taught by Knoll in between for optical absorption. 
Regarding claims 14-16: Fluery’s article can also be interpreted in the following manner,

    PNG
    media_image3.png
    262
    746
    media_image3.png
    Greyscale

Or alternatively, the coating can be interpreted in the following manner,

    PNG
    media_image4.png
    262
    746
    media_image4.png
    Greyscale


	As shown, the total combined thickness of the first, second, third and fourth metallic layers is 40nm meeting claims 14-16. 
Fleury fails to recite an absorbing layer being over the fifth dielectric.  However, for reasons previously discussed, it would have been obvious to one having ordinary skill at the time of invention to modify Fleury to include splitting their outermost SI3N4 into two Si3N4 layers with an absorbing layer as taught by Knoll in between for optical absorption. 
Although the metallic layers nor the absorbing layer are explicitly described as being “continuous”, given that the art does not teach it being discontinuous nor the presence of any islands, etc., one having ordinary skill would reasonably conclude them to be continuous. 
Regarding claim 17: A primer is over each metallic layer (see reasoning for ZnO being considered a primer above as well as 0135 that discusses Ti, although not shown, being over each metallic layer).

3.	Claims 1-9, 11, 14-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medwick et al. (US Pub 20160223729) in view of Knoll (US Pub 20110262726).
Regarding claims 1-3, 11, 14-16 and 17: Medwick teaches a coated article comprising a substrate having first and second surfaces with the following functional coating thereon wherein all four metallic layers can be continuous (see 0137).


    PNG
    media_image5.png
    545
    572
    media_image5.png
    Greyscale

Regarding the total thicknesses of claims 1-3, Medwick’s first continuous metallic layer can be 5-20nm or even 11.5-12.5 nm thick (0065), the second continuous metallic layer can be 5-20nm, even 12-13.5nm thick (0084) and the third metallic layer can be 5-20nm or even 5-10nm thick (0099) which provide for a total thickness of the first, second and third falling within the range of claim 1 (note the broad ranges 5-20, 5-20, and 5-20 provide for a total of 15-60nm) and claim 2 (the preferred ranges of 11.5-12.5, 
Regarding the total thicknesses of claims 14-16, Medwick’s fourth continuous metallic layer can have a thickness of 5-30nm (0115). This thickness together with Medwick’s first, second, and third metallic layer thickness ranges previously mentioned allow for total thicknesses overlapping that of claims 14-16 (MPEP 2144.05).
Medwick fails to recite an absorbing layer being over the fourth dielectric as required by claim 1 or an absorbing layer over the fifth dielectric as required by claim 14. However, Medwick does not exclude such a layer composition and instead, only generally teaches a coating comprising alternating dielectric and silver layers. 
As Knoll, who similarly teaches a coating comprising alternating dielectric and silver layers, teaches that it is desirable in the art to make the outermost dielectric of such a coating a split SI3N4 layer comprising two Si3N4 layers with an absorbing layer of 

    PNG
    media_image2.png
    80
    443
    media_image2.png
    Greyscale

in between for optical absorption, it would have been obvious to one having ordinary skill at the time of invention to modify Medwick to include making their outermost dielectric 86 a split Si3N4 layer comprising two Si3N4 layers with an absorbing layer as taught by Knoll in between for optical absorption. 


    PNG
    media_image6.png
    302
    576
    media_image6.png
    Greyscale

Although the absorbing layer is not explicitly described as being “continuous”, given that the art does not teach it being discontinuous nor the presence of any islands, etc., one having ordinary skill would reasonably conclude it to be continuous. 
Regarding claims 5, 7-8: The metallic layers are silver, at least one of the dielectric layers can be zinc stannate, zinc oxide, etc. and the outermost protective layer is titania (see Table 1). 
Regarding claim 6: The primers can be titanium, niobium, tungsten, nickel, chromium, iron, tantalum, zirconium, aluminum, silicon, indium, tin, zinc, molybdenum, hafnium, bismuth, vanadium, manganese, and combinations thereof (0068).
The limitation of claim 6 reciting a primer deposited as a metal and subsequently oxidized is a process limitation and it has been held by the courts that while a claim may be defined by a process, patentability is based on the product itself and not its method of production. More specifically, as long as the prior art teaches the claimed product, the claim is met (MPEP 2113). However, Medwick does teach that their primers can be deposited as a metal and subsequently oxidized (0067). 
Regarding claim 4: Medwick fails to teach the reflectance and transmittance of their monolithic coated article shown above, however, as Medwick’s coating is the same as that claimed, one having ordinary skill would reasonably conclude it to have the same properties claimed absent an evidentiary showing to the contrary (MPEP 2112). 
Regarding claims 9: Medwick’s article can comprise tint glass (0040).
Regarding claims 19 and 20: Medwick’s above mentioned coating layers are in the same sequence as that claimed on their substrate. As Medwick provides no indication that their coating layers are applied and formed in a single step, one having ordinary skill would reasonably conclude Medwick’s coating to be applied to their substrate by forming each layer, one after another in sequence as claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11, 14-17, 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-14, 16-20, 22-25 of copending Application No. 16830829 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.

Claims 1-9, 11, 14-17, 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/578659 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9, 11, 14-17, 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6, 8, 13-21, 23-30 of copending Application No. 16/578659 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9, 11, 14-17, 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 10345499. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.
Response to Arguments
Applicant's arguments filed June 2, 2021 have been fully considered but they are not persuasive. 
Applicants initially argue that Medwick does not teach claim 1 because Medwick fails to teach a coating having only three metallic functional layers but instead, teaches having at least four metal functional layers. 
This is not persuasive because Applicants claim is not limited to a coating having only three metallic layers. Instead, the claim uses comprising language which allows for more than three metallic layers. As such, although Medwick’s overall coating may include a fourth metallic layer, as their coating comprises first, second and third metallic layers, Medwick’s coating stack meets the requirement claimed.
Applicants argue that Medwick does not disclose or suggest a total thickness of the metallic layers being 10-60nm but instead, teaches individual thickness ranges for continuous first, second and third metallic layers. 
This is not persuasive. Although the Examiner agrees that Medwick teaches individual thickness ranges for first, second and third metallic layers and does not explicitly recite “a total thickness”, Medwick’s individual ranges do provide for a total as claimed. For example, as discussed in the Office Action Medwick’s first continuous metallic layer can be 5-20nm or even 11.5-12.5 nm thick (0065), the second continuous metallic layer can be 5-20nm, even 12-13.5nm thick (0084) and the third metallic layer can be 5-20nm or even 5-10nm thick (0099) which provide for a total thickness of the first, second and third falling within the range of claim 1 (note the broadest ranges 5-20, 5-20, and 5-20 will provide for a total that will necessarily fall within 15-60nm). 

Applicants argue that Medwick fails to teach claim 14 because Medwick does not disclose or suggest a coated article having four metallic layers and an absorbing layer.
This is not persuasive. While the Examiner agrees that Medwick does not by itself teach having four metallic layers and an absorbing layer in the location required by claim 14, Medwick in view of Knoll does for reasons discussed in the Office Action. 
Applicants argue that Medwick does not disclose or suggest a total thickness of four metallic layers being 10-60nm as required by claim 14 but instead, teaches individual thickness ranges for continuous first, second, third and fourth metallic layers. 
This is not persuasive. Although the Examiner agrees that Medwick teaches individual thickness ranges for first, second, third and fourth metallic layers and does not explicitly recite “a total thickness”, Medwick’s individual ranges do allow for totals overlapping the range claimed as discussed in the Office Action. As overlapping ranges has been held by the courts to provide for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose thicknesses within Medwick’s workable ranges (MPEP 2144.05).
Applicants argue that Knoll cannot cure the deficiency of Medwick of having an absorbing layer over the fifth dielectric layer as asserted by the Office because Knoll’s 
This is not persuasive. Initially, although the Examiner agrees that Knoll’s coating includes one functional layer while Medwick’s coating has four, both are from the same field of endeavor to coatings comprising alternating dielectric and silver and as such, one having ordinary skill would readily look to coatings such as that taught by Knoll for ways to improve coatings as taught by Medwick. In the instant case, as Knoll does teach that it is desirable in the art of low e coatings to make an outermost dielectric a split SI3N4 layer comprising two Si3N4 layers with an absorbing layer of 

    PNG
    media_image2.png
    80
    443
    media_image2.png
    Greyscale

in between for optical absorption, it would have been obvious to one having ordinary skill at the time of invention to modify Medwick to include making their outermost dielectric  a split Si3N4 layer comprising two Si3N4 layers with an absorbing layer as taught by Knoll in between for optical absorption. Additionally, although Applicants argue that Knoll’s coating includes one functional layer, Knoll clearly teaches that this is just a preferred embodiment and their coating is not limited to just one but can actually have other numbers of functional layers (see Knoll par 0020). As such, there is nothing in Knoll to conclude that their split absorbing layer structure can only be in coatings with one functional layer nor that it cannot be used in a coating having more such as a coating with four as taught by Medwick. 

	This is not persuasive. Initially, although the Examiner agrees that Medwick does disclose that one of their four metal functional layers may comprise a subcritical metal layer for absorbance, there is nothing therein to suggest that additional absorbing layers cannot be added as desired. For example, if one having ordinary skill desired further absorbance, they would add more absorbing layers. 
	Applicants argue that Medwick does not disclose a method of making a coated article as recited in claim 19, does not disclose a coated article having only three metallic functional layers and a continuous absorbing layer but rather includes four metal layers and does not mention a total thickness as claimed.
	This is not persuasive. Initially, as discussed above, the claims are not limited to three metallic functional layers as the claims recite “comprising” language. As such, regardless of whether Medwick includes four metal layers, their coating does comprise three and therefore, the claimed number of metal layers is met. Additionally, for reasons above, although Medwick does not explicitly recite “total thickness”, they do teach individual thickness ranges for their first, second and third metal layers which will provide for a total between 10-60nm. Further, although Applicants argue that Medwick does not disclose a method, as discussed in the Office Action, Medwick’s coating layers are in the same sequence as that claimed on their substrate. As Medwick provides no 
	Applicants argue that Fleury fails to teach claim 1 because although the Office asserts that an absorbing layer (titanium overblocker) will be positioned over a fourth dielectric layer, in the triple silver coating examples of Fleury, a titanium overblocker would be positioned between the third silver layer and the fourth dielectric layer.
	This is not persuasive. Initially, Applicants appear to again be placing more limits on their claim than what is actually recited. Specifically, Applicants are attempting to argue that the absorbing layer would not be in the location claimed in Fleury’s three silver layer coatings but the claim not limited to a coating having only three metallic layers due to the “comprising” language for reasons previously discussed. Additionally, although Applicants are arguing against Fleury’s three silver layer coating Examples, these Examples were not used in the Office Action to meet the claim. Instead, it was Fleury’s four silver layer Example that was used. Specifically, the following;
	
    PNG
    media_image1.png
    432
    744
    media_image1.png
    Greyscale


	Additionally, although not shown, an absorbing overblocking layer of Ti can be over Ag4 (see 0048-0052 and 0135) and therefore, will be over the above labelled fourth dielectric above. 
	Applicants argue that Fleury fails to teach claim 14 because they do not disclose a coating having four metallic layers and an absorbing layer but this is not persuasive because Fleury does teach a coating having four metallic layers as shown above and while the Examiner agrees that Fleury itself may not disclose an additional absorbing layer, Fleury in view of Knoll does for reasons in the Office Action.
	Applicants argue that Fleury also fails to teach claim 14 because they do not teach a total thickness within the range claimed but this is not persuasive because Fleury’s above Example clearly shows a total thickness of 40nm (Ag1=10nm, Ag2=10nm, Ag3=10nm and Ag4=10nm providing a total of 40nm) which falls within the claimed range. 
Applicants argue that Knoll cannot cure the deficiency of Fleury of having an absorbing layer over the fifth dielectric layer as asserted by the Office because Knoll’s coating uses only one infrared layer of silver and/or gold and it would not have been obvious to incorporate an absorber layer of Knoll into Fleury’s coating which has three or four metal functional layers.
This is not persuasive. Initially, although the Examiner agrees that Knoll’s coating includes one functional layer while Fleury’s coating has three or four, both are from the same field of endeavor to coatings comprising alternating dielectric and silver and as such, one having ordinary skill would readily look to coatings such as that taught by 

    PNG
    media_image2.png
    80
    443
    media_image2.png
    Greyscale

in between for optical absorption, it would have been obvious to one having ordinary skill at the time of invention to modify Flery to split their outermost dielectric Si3N4 layer into two Si3N4 layers with an absorbing layer as taught by Knoll in between for optical absorption. Additionally, although Applicants argue that Knoll’s coating includes one functional layer, Knoll clearly teaches that this is just a preferred embodiment and their coating is not limited to just one but can actually have other numbers of functional layers (see Knoll par 0020). As such, there is nothing in Knoll to conclude that their split absorbing layer structure can only be in coatings with one functional layer nor that it cannot be used in a coating having more such as a coating with three or four as taught by Fleury. 
Applicants argue that Fleury does not disclose a method of making a coated article as recited in claim 19, does not disclose a coated article having only three metallic functional layers and a continuous absorbing layer nor a total thickness as claimed.
	This is not persuasive. Initially, as discussed above, the claims are not limited to three metallic functional layers as the claims recite “comprising” language. Additionally, Fleury’s Exampled coating relied upon in the rejection is the following which does 

    PNG
    media_image1.png
    432
    744
    media_image1.png
    Greyscale

Further as discussed above, although not shown, as an absorbing overblocker layer can be over Ag4, an absorbing layer will be over the labelled fourth dielectric. Additionally, although Applicants argue that Fleury does not disclose a method, as discussed in the Office Action, Fleury’s coating layers are in the same sequence as that claimed on their substrate. As Fleury provides no indication that their coating layers are applied and formed in a single step, one having ordinary skill would reasonably conclude Fleury’s coating to be applied to their substrate by forming each layer in sequence, one after another, as claimed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784